United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3863
                                    ___________

United States of America,                  *
                                           *
                Plaintiff - Appellee,      *
                                           *
        v.                                 *
                                           *
One Parcel of Property Located at          * Appeal from the United States
1512 Lark Drive, Rapid City,               * District Court for the
Pennington County, South Dakota,           * District of South Dakota.
                                           *
                Defendant                  *      [UNPUBLISHED]
                                           *
--------------------                       *
Troy Fairbanks; Pam Fairbanks,             *
                                           *
                Claimants - Appellants,    *
                                      ___________

                            Submitted: August 4, 1999
                                Filed: August 9, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
      Troy Fairbanks and his wife, Pam Fairbanks, appeal the district court&s1 grant of
summary judgment in favor of the government in this civil forfeiture action. The
property was the Fairbanks’ residence. The government commenced this proceeding
under 21 U.S.C. § 881(a)(7) after Troy Fairbanks pleaded guilty to a drug trafficking
conspiracy charge and admitted that at least thirty drug transactions occurred at his
home. Pam Fairbanks asserted an innocent owner claim to an interest in the property
which the district court rejected because she was not a record owner.

       We previously dismissed Pam Fairbanks’s appeal for failure to prosecute. Troy
Fairbanks argues he should have been deposed before the district court ruled on the
government&s summary judgment motion. However, Fairbanks submitted two affidavits
to the district court and never requested more time in which to develop the summary
judgment record. See Fed. R. Civ. P. 56(f). Fairbanks’s argument that his attorney
labored under a conflict of interest in representing both Troy and Pam Fairbanks was
not raised in the district court and is without merit.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota.
                                          -2-